OPINION OF THE COURT
Per Curiam.
By decision and order of this court dated January 30, 1991, the respondent was suspended from the practice of law until the further order of this court. By decision and order of this court dated September 16, 1991, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent.
*389A notice of petition and petition containing three charges of professional misconduct was personally served upon the respondent on December 6, 1991. No answer was forthcoming. The petitioner now moves to hold the respondent in default in answering. The motion to hold the respondent in default was personally served upon the respondent on February 7, 1992. Other than requests for adjournments and a representation by the respondent that he would submit a resignation in proper form, the respondent has failed to submit any papers in response to the motion.
The charges involve the respondent’s conversion of client funds which he was required to have been holding in escrow; his engaging in a pattern of professional misconduct by drawing checks upon his attorney escrow account to "cash” on some 16 occasions; and his failure to submit written answers to three complaints forwarded to him by the petitioner.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Since the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Joseph E. Guarino is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Joseph E. Guarino is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other *390public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.